Citation Nr: 1745342	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including as due to service-connected spondylolisthesis and lumbar degenerative changes (back disability).

(The issue of entitlement to an initial rating higher than 20 percent for spondylolisthesis and lumbar degenerative changes was the subject of a separate May 2017 Board decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to March 1961.

This case initially came to the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2015, the Board remanded the Veteran's claim for service connection for a psychiatric disability to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case (SOC).  

In October 2015, the Veteran testified during a hearing at the RO before a decision review officer.  A transcript of the hearing is of record.  A SOC as to the Veteran's claim for service connection for a psychiatric disorder was issued in December 2015 and he perfected his claim that month.

In October 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In February 2017, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2016).   See 6/21/17 VBMS Correspondence.  A Veterans Health Administration (VHA) medical opinion was rendered later in March 2017, and an addendum was received in May 2017.   See 6/21/17 VBMS Correspondence.  In June 2017, the appellant was given an opportunity to present additional argument.  See 6/21/17 VBMS Correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as depression, is not related to the Veteran's active service, and depression is not due to or aggravated by a service-connected back disability


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim on appeal and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I. Service connection

Contentions

The Veteran contends that he has a psychiatric disability, including depression, that is due to his active military service, or to his service-connected back disability.  Service connection for spondylolisthesis (claimed as a low back condition) was granted in an April 2009 rating decision and an April 2012 rating decision characterized the disability as spondylolisthesis and degenerative changes, that is currently assigned a 40 percent disability evaluation.  Service connection is also in effect for left lower extremity radiculopathy as due to the service-connected back disability and assigned a 10 percent disability evaluation.

During his October 2016 Board hearing, the Veteran testified that his back disability made it hard for him to sleep.  See October 2016 Board hearing transcript at page 4.  He was unable work, exercise, or walk any distance, due to back pain, that made him feel worthless.  Id. at 5, 8.  

Thus, the Veteran maintained that service connection was warranted for his psychiatric disability.

Legal Criteria

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  By regulation, VA has placed additional limitations on grants of service connection based on the basis of aggravation.  38 C.F.R. § 3.310(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

Service treatment records do not reflect treatment for, or diagnosis of, a psychiatric disorder.  When examined in March 1961, prior to separation from service, the Veteran's psychiatric presentation was normal.  See 4/19/62 VBMS STR Medical, page 21.

The first post service reference to a psychiatric disorder is in a list of the Veteran's medical problems showing that he had depression for which sertraline was prescribed in January 1997, according to a July 2009 VA primary care note.  See 3/30/10 VBMS CAPRI, page 14.

An October 1997 mental health record reflects a history of a major recurrent episode that worsened during the holidays, according to the February 2015 VA examination report at pages 3-4.  

A May 1998 VA medical record shows a past medical history of depression.  See 9/15/14 VBMS Medical Treatment Record Government Facility, page 5.

According to a July 21, 2001 VA medical record, the Veteran gave a 10-year history of having depression with one hospitalization for a suicide attempt.  See 7/14/14 VBMS CAPRI San Diego, page 6.  The assessment was a major depressive disorder.

A November 2001 mental health record reportedly discusses the Veteran's account of severe depression in the early 1970s that led to a suicide attempt and hospitalization with no further attempts or hospitalizations since that time, according to the February 2015 VA examination report at page 4.

The February 2015 VA examiner diagnosed the Veteran with a major depressive disorder, recurrent, in full remission.  In the examiner's opinion, it was less likely as not that the Veteran's depression was proximately due to or the result of his service-connected back disability, as it was more likely caused by other factors, based on his current report and evidence of record.  The examiner reasoned that the Veteran first reported the onset of depression in 1972 in the context of marital stressors.  The examiner did not comment on the likelihood that the Veteran's psychiatric disability was aggravated by his service-connected back disability.

The November 2015 VA examiner opined that the Veteran's major depressive disorder, recurrent, in full remission, was more likely than not unrelated to his service-connected spine disorder as his symptoms appeared to fluctuate independent of any of his back problems.  The examiner did not comment on the likelihood that the Veteran's psychiatric disability was aggravated by his service-connected back disability.

As the VA opinions did not address the likelihood that the Veteran's psychiatric disability was aggravated by his service-connected back disability, the Board requested an opinion from a VA psychiatrist.

In the March 2017 VHA opinion, the VA psychiatrist opined that, to a reasonable degree of psychiatric probability, there was no nexus between the Veteran's depressive disorder and his service-connected back disability.  The psychiatrist explained that depressive disorder (depression) was a clinical condition characterized by pervasive loss of motivation, loss of a capacity for pleasure, sleep disturbances, appetite disruption, crying spells and, often, suicidal ideation.  It was a serious condition that may have a genetic propensity, and can be triggered by life events or occur for no obvious reason whatsoever.  While many people will experience only one such episode, in many individuals it recurs many times in a lifetime.  Untreated episodes will last for many months, almost a year at a time.

According to the VA medical specialist, the Veteran's record documented that he had at least five clinical episodes, some requiring hospitalization.  The psychiatrist stated that the Veteran had a serious disease.  However, as documented in the February and November 2015 VA examination reports, this was a condition that "appears to be independent of his back problems."  The physician explained that the Veteran's disorder was episodic, temporally unrelated to his military service, and appeared to have been worse at a time when his back disability had yet to progress to its current state.  

In May 2017, the VHA psychiatrist further stated that the Veteran's depression was assessed and no one can find a causal connection between his depression and his back difficulties.  What was documented in the VA examination reports was that the Veteran's depression was temporally unrelated to his military service or back difficulties and document that this was an episodically unhappy individual his entire life, preceding his military service by his own statements.  The VA psychiatrist observed that the Veteran's symptoms waxed and waned in relationship to other life events, such as his wife leaving him, and there was no evidence in the record that his back disability was related to these episodes.  Thus, the psychiatrist reiterated that there was no nexus to the Veteran's back disability and any aggravation of his (psychiatric) condition, and pointed to the November 2015 VA examination report.  The medical specialist commented that, even if the Veteran now asserted that his depression was associated with his back disability, "there is simply no evidence to support this conclusion more likely than not."

Here, the Veteran's reports of a continuity of symptoms are contradicted by the contemporaneous records that include his own statements to the contrary.  Prior to 2015, he received multiple examinations and evaluations when his medical history was solicited; but he reported no ongoing psychiatric problems in service.  In addition, when seen in 2001, he variously reported only a 10-year history of symptoms and one suicide attempt and hospitalization in approximately 1972, nearly 10 years after his discharge from active service.  Additionally, the Board notes that the Veteran's clinical evaluation upon separation from active service was normal regarding his psychiatric health.  Due to the Veteran's inconsistent statement, as just described, the Board deems the reports of a continuity of symptoms as not credible.

The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  If, however, it is determined based upon reliable evidence, that there was an extended period of time after service without any manifestations of the claimed condition, then that is a factor for consideration and it tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, to include due to the finding in the previous paragraph, the Board finds that the Veteran did not experience any symptoms of the claimed condition for nearly 10 years after service.  As such, this long period without psychiatric symptomatology weighs against the claim.  

Absent a continuity of symptoms, the Veteran would not be competent to say that a psychiatric disability first demonstrated years after service was caused by a disease or injury in service or a service-connected disability.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1331.  In Barr the United States Court of Appeals for Veterans Claims (Court) emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.; see 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that specialized training and/or experience is needed to competently state the etiology of a psychiatric disorder.  As the Veteran has not been demonstrated to have such training and/or experience, his statements in this regard are not competent in this regard.

The Board finds that 2017 opinion from the VHA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.  While the February and November 2015 VA examinations are somewhat flawed in that they did not consider the likelihood that the Veteran's psychiatric disability was aggravated by his service-connected back disability, they are of limited probative value.

The VHA examiner concluded that there was no evidence to support a nexus to the Veteran's back disability and any aggravation of his (psychiatric) condition.  According to the medical specialist, even if the Veteran now asserted that his depression was associated with his back disability, "there is simply no evidence to support this conclusion more likely than not."

Since the VHA psychiatrist's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim and the Board places much weight on it.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. at 493.

The Veteran believes that his claimed psychiatric disability is related to his service-connected back disability, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his psychiatric disability to the back disability as opposed to the other possible causes.  As such, the Board finds the Veteran lacks competence to provide such opinion.  In light of this, the VA examiners and the VHA physician opinions well outweigh the Veteran's as they were well qualified and specially trained to assess the causes of the psychiatric disability and support the conclusions reached with a comprehensive rationale.  

There is no competent and credible lay or medical opinion or evidence to refute the VA opinions as to the Veteran's psychiatric disability.  After reviewing the pertinent evidence of record, the Board finds that the weight of the probative medical and other evidence of record is thus against a finding that a psychiatric disability, diagnosed as depression, is related to the Veteran's active service or his service-connected back disability.

In sum, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, including as due to service-connected back disability.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER


Service connection for an acquired psychiatric disorder, to include as due to service-connected spondylolisthesis and lumbar degenerative changes, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


